         Case 1:07-cv-10656-LAP Document 102
                                         100 Filed 04/27/20
                                                   04/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
HEEB, et al.,                                                           :
                                                                        :
                                             Plaintiffs,                :   ORDER OF
                                                                        :   SATISFACTION OF
                              -against-                                     JUDGMENT
                                                                        :
THE REPUBLIC OF ARGENTINA,                                              :
                                                                        :
                                                                        :   07-CV-10656 (LAP)
                                             Defendant.
----------------------------------------------------------------------- x



        WHEREAS, on February 7, 2009, the Court entered a final judgment, ECF No. 48, (the

“Final Judgment”) against the Republic of Argentina (the “Republic”) and in favor of the

plaintiffs Michael Heeb, Roberto Claudio Pitronaci Elle, Alberto Guillermo Hillcoat, Elena

Graciela Martinez, Enrique Sebastian Palacio Minetti, Sebastian Jorge Palacio, Maria Esther

Ferrer, Aju S.A., Casimiro Kornas, Miguel Alberto Balestrini, Bibiana Della Flora, Carlos

Alberto Melconian, Lidia Florinda Pioli, Ana Lidia Leivas, and Juan Domingo Balestrelli with

respect to plaintiffs’ beneficial interests on certain defaulted bonds issued by the Republic (the

“Bonds”);

        WHEREAS, plaintiffs tendered interests in the Bonds in exchange for new securities

issued by the Republic in the Republic’s 2010 exchange offer, and/or transferred their interests in

the Bonds, and/or have otherwise settled their claims and accordingly no longer hold any interest

in the Bonds that are subject of the above-captioned case.
        Case 1:07-cv-10656-LAP Document 102
                                        100 Filed 04/27/20
                                                  04/24/20 Page 2 of 2



       NOW, THEREFORE, full satisfaction of plaintiffs’ Final Judgment is hereby

acknowledged, and the Clerk of the Court is hereby authorized and directed to make an entry of

full satisfaction on the docket.


SO ORDERED:


________________________
United States District Judge
Dated: April 27 , 2020
